Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roland Long Jr. on January 3, 2022.
The application has been amended as follows: 
	1. Claim 1, line 7, delete “(dERC)”; 
2. Claim 1, line 18, delete “position (dERC) of the eye rotation center of the eye” and insert therein –eye rotation center (P1) by mathematically calculating said distance (dERC)--;
	3. Claim 1, line 24, after “being assessed” insert --by assigning values, rather than measuring values, based on personal characteristics of the subject--;
	4. Claim 14, line 2, delete “(dERC)”;
	5. Claim 14, line 10, delete “position (dERC) of the eye rotation center” and insert therein --eye rotation center (P1) by mathematically calculating a distance (dERC) between a center of the sclera and an apex of the cornea--. 


The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed method for determining a position of the eye rotation center of an eye specifically including, as the distinguishing features in combination with the other limitations, providing a geometric model of the eye, the eye is modeled with one sphere for the sclera and one substantially spherical surface for the cornea, the position of the eye rotation center corresponding to a center of the sclera being determined by the distance (dERC) between the center of the sclera and an apex of the cornea and being determined based on a set of personal parameters including a first geometric dimension of the eye, each personal parameter being distinct from the position of the eye rotation center, determining a value of each personal parameter, determining a first value of the eye rotation center by mathematically calculating the distance (dERC) in accordance with the geometric model based on the values of the personal parameters, and further wherein the set of personal parameters further comprises a second geometric dimension of the eye, the first geometric dimension being measured and the second geometric dimension being assessed by assigning values, rather than measuring values, based on personal characteristics of the subject. Specifically, with respect to independent claim 14, none of the prior art either alone or in combination disclose or teach of the claimed method for determining a position of the eye rotation center of an eye specifically including, as the distinguishing features in combination with the other ERC) between a center of the sclera and an apex of the cornea as a function of the value of the outer diameter of the iris and a geometric model of the eye whereby the eye is modeled with one sphere for the sclera and one substantially spherical surface for the cornea, the position of the eye rotation center corresponding to a center of the sclera being determined by the distance (dERC) between the center of the sclera and an apex of the cornea and being determined based on a set of personal parameters including at least one outer diameter of the iris of the eye, each personal parameter being distinct from the position of the eye rotation center.  
Examiner’s Comments
	The drawings submitted December 19, 2019 as modified November 23, 2021 have been approved by the examiner. 
	The claim objections as set forth in the prior office action, have been overcome based on applicant’s most recent amendment. 
	The 112 first paragraph rejection of claims 1 and 14, as set forth in the prior office action, has been overcome based on applicant’s most recent amendment as well as the changes set forth in the examiner’s amendment. 
	The 112 first paragraph rejections of claims 7, 10-11, 19-20, as set forth in the prior office action, have been overcome based on applicant’s convincing arguments of November 23, 2021. 
	 

The 112 second paragraph rejection of claim 13, as set forth in the prior office action, has been withdrawn by the examiner in that the examiner had incorrectly stated that the claim lacked antecedent basis. 
All claim objections and 112 rejections have been overcome, all art rejections have been overcome, there now being no applicable prior art and, as such, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 3, 2022